Citation Nr: 1419111	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-05 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD), currently rated as 10 percent disabling. 

2.  Entitlement to an effective date prior to May 8, 2001 for an award of service connection for CAD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968 and earned a Vietnam Combat Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

On May 10, 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.   

Review of the electronic folders (efolder) in the Virtual VA and Veterans Benefits Management System (VBMS) do not show any evidence pertinent to the appeal or that is not already of record in the physical claims folder.  

The issue of an increased rating for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2002 RO decision awarded service connection for CAD as a disability secondary to service connected diabetes mellitus, Type II; the current May 8, 2001 effective date was assigned in an April 2004 RO decision.  

2.  The Veteran did not perfect an appeal to the April 2004 RO decision assigning a May 8, 2001 effective date for service connection for CAD.

2.  The indisputable evidence shows that the Veteran did not file a service connection claim for heart disease prior to May 8, 2001.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 8, 2001 for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The effective date issue turns on undisputable facts detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


II.  Analysis

The Veteran contends that an effective date prior to May 8, 2001 is warranted as he had heart disease as early as 1996.  As explained below, the Veteran did not file a claim for service connection for heart disease prior to August 30, 2001 and an earlier effective date for CAD must be denied.  

In a September 2002 rating decision, the RO granted service connection for CAD effective July 9, 2001.  The grant was based upon CAD being secondary to service connected diabetes mellitus, Type II.  The Veteran filed a notice of disagreement (NOD) to the decision and the RO issued a statement of the case.  In April 2004, the RO issued an updated rating decision granting an effective date of May 8, 2001 for diabetes and CAD.  (The decision was based upon a recent revision of law recognizing May 8, 2001 as the effective date for diabetes being presumptively related to herbicide exposure.)  The Veteran did not perfect an appeal for the statement of the case (SOC) or file a NOD to the updated effective date in the April 2004 RO decision.  He did not submit new and material evidence within a year of the SOC or the April 2004 RO decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The effective date of May 8, 2001 became final.  38 C.F.R. §§ 20.200, 20.202.

Generally, a claimant cannot challenge an effective date assigned in a final VA adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the claim is governed pursuant to the orders of a United States district court.  Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although CAD is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

At the hearing, the Veteran was unsure if he had filed a claim prior to 2001.  Review of the claims folder shows that the Veteran did not have any contact with VA between approximately April 1981 and August 2001, when he filed a service connection claim for diabetes.  In other words, he could not have possibly filed a claim within this time period.  An effective date prior to May 8, 2001 for service connection for CAD must be denied.  Nehmer, supra.; 38 C.F.R. §§ 3.307, 3.309,  3.816.


ORDER

An effective date prior to May 8, 2001 for coronary artery disease service connection is denied.


REMAND

Another VA cardiology examination must be accomplished as instructed below.  The July 2010 examiner reported prior metabolic equivalent (MET) testing results, but did not conduct a current test.  Current clinical MET testing is needed since the Veteran does not meet any of the exceptions under 38 C.F.R. § 4.100.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all pertinent medical treatment records since March 2010.  Based upon his response, obtain and associate any pertinent updated medical records with the claims folder. 

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his coronary artery disease. All indicated tests should be conducted.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner. 

The examiner should report all manifestations of the coronary artery disease and provide all pertinent clinical testing.  The examiner should specifically state whether the coronary artery disease results in:

a. chronic congestive heart failure;

b. more than one episode of acute congestive heart failure in the past year;

c. workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope;

d. workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

e. workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

f. left ventricular dysfunction with an ejection fraction of less than 30 percent;

g. left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and/or

h. evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rationale should accompany all opinions.  If any clinical testing cannot be accomplished, an explanation must be given. 

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the veteran until the Veteran is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


